
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7

EMPLOYMENT AGREEMENT


    THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into by and between
Daniel R. Goodman ("Employee") and Ticketmaster Corporation, an Illinois
corporation (the "Company"), and is effective as of October 1, 1998 (the
"Effective Date").

    WHEREAS, the Company presently employs Employee as Vice President and
Assistant General Counsel pursuant to an employment agreement dated as of
January 13, 1997, and desires to establish its right to the services of
Employee, in the capacity described below, on the terms and conditions
hereinafter set forth, and Employee is willing to accept such employment on such
terms and conditions.

    NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, Employee and the Company have agreed and do hereby agree as follows:

lA.  EMPLOYMENT.  The Company agrees to employ Employee as Executive Vice
President and General Counsel, and Employee accepts and agrees to such
employment. During Employee's employment with the Company, Employee shall do and
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Employee's position and
shall render such services on the terms set forth herein. During Employee's
employment with the Company, Employee shall report directly to the Chief
Executive Officer and the Chief Operating Officer or such other person(s) as
from time to time may be designated by the Company (hereinafter referred to as
the "Reporting Officers"). Employee shall have such powers and duties with
respect to the Company as may reasonably be assigned to Employee by the
Reporting Officer, to the extent consistent with Employee's position and status.
Employee agrees to devote all of Employee's working time, attention and efforts
to the Company and to perform the duties of Employee's position in accordance
with the Company's policies as in effect from time to time. Employee's principal
place of employment shall be the Company's offices located in Los Angeles,
California.

2A.  TERM OF AGREEMENT.  The term ("Term") of this Agreement shall commence on
the Effective Date and shall continue for a period of 4 years, unless sooner
terminated in accordance with the provisions of Section 1 of the Terms and
Conditions attached hereto.

3A.  COMPENSATION.  

    (a)  BASE SALARY.  During the Term, the Company shall pay Employee an annual
base salary of $350,000 (the "Base Salary"), payable in equal biweekly
installments or in accordance with the Company's payroll practice as in effect
from time to time. For all purposes under this Agreement, the term "Base Salary"
shall refer to Base Salary as in effect from time to time.

    (b)  DISCRETIONARY BONUS.  During the Term, Employee shall be eligible to
receive discretionary annual bonuses.

    (c)  STOCK OPTION.  In consideration of Employee's entering into this
Agreement, Employee shall be granted under USA Networks, Inc.'s 1997 Stock and
Annual Incentive Plan (the "Plan") a non-qualified stock option (the "Option")
to purchase 25,000 shares of USA Networks, Inc. ("USAi") common stock, par value
$.01 per share (the "Common Stock"), subject to the approval of the Compensation
Committee of the Board of Directors of USAi. The date of grant of the Option
shall be the later of (x) the Effective Date and (y) the date on which the grant
is approved by such Compensation Committee. The exercise price of the Option
shall equal the last reported sales price of the Common Stock in the
over-the-counter market (or such other market on which the Common Stock is then
traded) on the date preceding the date of grant. Such Option shall vest and
become exercisable in four equal installments on each of the first, second,
third and fourth anniversaries of the Effective Date; provided that the Option
shall become 100% vested and exercisable upon a Change in Control (as such term
is defined in the Plan). Other than acceleration of the Option upon a Change in
Control, the Option shall not otherwise become vested and exercisable as a
result of the termination or non-renewal of this Agreement (or the termination
of Employee's employment with the Company) for any reason. The Option shall
expire upon the earlier to occur of (i) ten years from the date of grant or

--------------------------------------------------------------------------------

(ii) except as otherwise provided in the Option award agreement, 90 days
following the termination of Employee's employment with the Company for any
reason.

    (d)  BENEFITS.  During the Term, Employee shall be entitled to participate
in any welfare, health and life insurance and pension benefit and incentive
programs as may be adopted from time to time by the Company on the same basis as
that provided to similarly situated employees of the Company. Without limiting
the generality of the foregoing, Employee shall be entitled to the following
benefits:

    (i)  Reimbursement for Business Expenses.  (A) During the Term, the Company
shall reimburse Employee for all reasonable and necessary expenses incurred by
Employee in performing Employee's duties for the Company, on the same basis as
similarly situated employees and in accordance with the Company's policies as in
effect from time to time.

    (B) In addition, the Company shall reimburse Employee for the following
costs and expenses relating to the temporary and permanent relocation of
Employee and his family to the Los Angeles, California area: (i) reasonable
temporary housing expenses and automobile expenses in an amount of $3,200 per
month during the period from the Effective Date through August 31, 1999,
(ii) all reasonable expenses related to Employee's travel to and from New York
and Los Angeles, California during the period from the Effective Date to
August 31, 1999 and (iii) all reasonable moving expenses relating to the
permanent relocation of Employee's family to the Los Angeles, California area.

    (C) In connection with Employee's relocation to the Los Angeles, California
area, the Company agrees to make a loan to Employee in the principal amount of
$200,000 for the purpose of purchasing and, if applicable, making improvements
upon, a residence in the area. The other material terms of the loan shall be as
follows:

    (1) The loan shall be evidenced by a note executed by Employee and secured
by a mortgage upon such residence.

    (2) The loan shall be interest free.

    (3) The principal amount of such loan shall become due and payable on the
earlier of (x) December 31, 1999; and (y) the date on which the sale or transfer
of Employee's New York residence is consummated.

    (ii)  Vacation.  During the Term, Employee shall be entitled to 3 weeks of
paid vacation per year and paid holidays and sick leave as presently provided by
the Company, in accordance with the plans, policies, programs and practices of
the Company applicable to similarly situated employees of the Company generally.

    (iii)  Automobile Allowance.  Employee shall be entitled to receive an
automobile allowance (i) in the amount of $700 per month for the period from the
Effective Date through December 31, 1998 and (ii) in the amount of $350 per
month for the period from January 1, 1999 through December 31, 1999. Employee
shall not be entitled to receive an automobile allowance for any period
beginning after December 31, 1999.

4A.  NOTICES.  All notices and other communications under this Agreement shall
be in writing and shall be given by first-class mail, certified or registered
with return receipt requested or hand delivery acknowledged in writing by the
recipient personally, and shall be deemed to have been duly given three

2

--------------------------------------------------------------------------------

days after mailing or immediately upon duly acknowledged hand delivery to the
respective persons named below:

If to the Company:   Ticketmaster Corporation
8800 Sunset Boulevard
West Hollywood, California 90069
Attention: Chief Operating Officer
Telecopy No.: (310) 360-0701
If to Employee:
 
Daniel R. Goodman
37 Belmont Drive
Roslyn Heights, New York 11577
Telephone No.: (516) 484-9629
Telecopy No.: (516) 484-8233

Either party may change such party's address for notices by notice duly given
pursuant hereto.

5A.  GOVERNING LAW: JURISDICTION.  This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of California without
reference to the principles of conflicts of laws. Any and all disputes between
the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court in California or, if not
maintainable therein, then in an appropriate California state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.

6A.  COUNTERPARTS.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Employee expressly understands and
acknowledges that the Terms and Conditions attached hereto are incorporated
herein by reference, deemed a part of this Agreement and are binding and
enforceable provisions of this Agreement. References to "this Agreement" or the
use of the term "hereof" shall refer to this Agreement and the Terms and
Conditions attached hereto, taken as a whole.

    IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Employee has executed and delivered
this Agreement on December 10, 1998.

    TICKETMASTER CORPORATION
 
 
 
 
      By:   /s/ ILLEGIBLE   

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
  /s/ DANIEL R. GOODMAN   

--------------------------------------------------------------------------------

DANIEL R. GOODMAN        

3

--------------------------------------------------------------------------------


TERMS AND CONDITIONS


1.  TERMINATION OF EMPLOYEE'S EMPLOYMENT.  

    (a)  DEATH.  In the event Employee's employment hereunder is terminated by
reason of Employee's death, the Company shall pay Employee's designated
beneficiary or beneficiaries, within 30 days of Employee's death in a lump sum
in cash, Employee's Base Salary through the end of the month in which death
occurs and any Accrued Obligations (as defined in paragraph 1(f) below).

    (b)  DISABILITY.  If, as a result of Employee's incapacity due to physical
or mental illness ("Disability"), Employee shall have been absent from the
full-time performance of Employee's duties with the Company for a period of four
consecutive months and, within 30 days after written notice is provided to
Employee by the Company (in accordance with Section 6 hereof), he shall not have
returned to the full-time performance of Employee's duties, Employee's
employment under this Agreement may be terminated by the Company for Disability.
During any period prior to such termination during which Employee is absent from
the full-time performance of Employee's duties with the Company due to
Disability, the Company shall continue to pay Employee's Base Salary at the rate
in effect at the commencement of such period of Disability, offset by any
amounts payable to Employee under any disability insurance plan or policy
provided by the Company. Upon termination of Employee's employment due to
Disability, the Company shall pay Employee within 30 days of such termination
(i) Employee's Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Employee under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations (as defined in paragraph 1(f) below). The right to receive
any payments for insurance policies in effect at the time of termination, if
applicable, shall survive termination of employment due to Disability pursuant
to section l(c).

    (c)  TERMINATION FOR CAUSE.  The Company may terminate Employee's employment
under this Agreement for Cause at any time prior to the expiration of the Term.
As used herein, "Cause" shall mean: (i) the plea of guilty or nolo contendere
to, or conviction for, the commission of a felony offense by Employee; provided,
however, that after indictment, the Company may suspend Employee from the
rendition of services, but without limiting or modifying in any other way the
Company's obligations under this Agreement; (ii) a material breach by Employee
of a fiduciary duty owed to the Company; (iii) a material breach by Employee of
any of the covenants made by Employee in Section 2 hereof; or (iv) the willful
or gross neglect by Employee of the material duties required by this Agreement.
In the event of Employee's termination for Cause, this Agreement shall terminate
without further obligation by the Company, except for the payment of any Accrued
Obligations (as defined in paragraph 1(f) below).

    (d)  TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE.  If Employee's employment is terminated by the Company for any reason
other than Employee's death or Disability or for Cause, then (i) the Company
shall pay Employee the Base Salary through the end of the Term over the course
of the then remaining Term; and (ii) the Company shall pay Employee within
30 days of the date of such termination in a lump sum in cash any Accrued
Obligations (as defined in paragraph 1(f) below).

    (e)  MITIGATION; OFFSET.  In the event of termination of Employee's
employment prior to the end of the Term, Employee shall use reasonable best
efforts to seek other comparable employment and to take other reasonable actions
to mitigate the amounts payable under Section 1 hereof. If Employee obtains
other employment during the Term, the amount of any payment or benefit provided
for under Section 1 hereof which has been paid to Employee shall be refunded to
the Company by Employee in an amount equal to any compensation earned by
Employee as a result of employment with or services provided to another employer
after the date of Employee's termination of employment and prior to the

4

--------------------------------------------------------------------------------

otherwise applicable expiration of the Term, and all future amounts payable by
the Company to Employee during the remainder of the Term shall be offset by the
amount earned by Employee from another employer. For purposes of this
Section l(e), Employee shall have an obligation to inform the Company regarding
Employee's employment status following termination and during the period
encompassing the Term.

    (f)  ACCRUED OBLIGATIONS.  As used in this Agreement, "Accrued Obligations"
shall mean the sum of (i) any portion of Employee's Base Salary through the date
of death or termination of employment for any reason, as the case may be, which
has not yet been paid; and (ii) any compensation previously earned but deferred
by Employee (together with any interest or earnings thereon) that has not yet
been paid.

2.  CONFIDENTIAL INFORMATION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.  

    (a)  CONFIDENTIALITY.  Employee acknowledges that while employed by the
Company Employee will occupy a position of trust and confidence. Employee shall
not, except as may be required to perform Employee's duties hereunder or as
required by applicable law, without limitation in time or until such information
shall have become public other than by Employee's unauthorized disclosure,
disclose to others or use, whether directly or indirectly, any Confidential
Information regarding the Company or any of its subsidiaries or affiliates.
"Confidential Information" shall mean information about the Company or any of
its subsidiaries or affiliates, and their clients and customers that is not
disclosed by the Company or any of its subsidiaries or affiliates for financial
reporting purposes and that was learned by Employee in the course of employment
by the Company or any of its subsidiaries or affiliates, including (without
limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information. Employee acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage. Employee agrees to deliver
or return to the Company, at the Company's request at any time or upon
termination or expiration of Employee's employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Employee in the course of Employee's employment by the Company and its
subsidiaries or affiliates. As used in this Agreement, "subsidiaries" and
"affiliates" shall mean any company controlled by, controlling or under common
control with the Company.

    (b)  NON-SOLICITATION OF EMPLOYEES.  Employee recognizes that he will
possess confidential information about other employees of the Company and its
subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Employee recognizes that the information he will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Employee because of
Employee's business position with the Company. Employee agrees that, during the
Term (and for a period of 12 months beyond the expiration of the Term), Employee
will not, directly or indirectly, solicit or recruit any employee of the Company
or any of its subsidiaries or affiliates for the purpose of being employed by
Employee or by any business, individual, partnership, firm, corporation or other
entity on whose behalf he is acting as an agent, representative or employee and
that Employee will not convey any such confidential information or trade secrets
about other employees of the Company or any of its subsidiaries or affiliates to
any other person except within the scope of Employee's duties hereunder.

5

--------------------------------------------------------------------------------

    (c)  PROPRIETARY RIGHTS; ASSIGNMENT.  All Employee Developments shall be
made for hire by Employee for the Company or any of its subsidiaries or
affiliates. "Employee Developments" means any idea, discovery, invention,
design, method, technique, improvement, enhancement, development or other work
of authorship that (i) relates to the business or operations of the Company or
any of its subsidiaries or affiliates, or (ii) results from or is suggested by
any undertaking assigned to Employee or work performed by Employee for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created
alone or with others, during or after working hours. All Confidential
Information and all Employee Developments shall remain the sole property of the
Company or any of its subsidiaries or affiliates. Employee shall acquire no
proprietary interest in any Confidential Information or Employee Developments
developed or acquired during the Term. To the extent Employee may, by operation
of law or otherwise, acquire any right, title or interest in or to any
Confidential Information or Employee Development, Employee hereby assigns to the
Company all such proprietary rights. Employee shall, both during and after the
Term, upon the Company's request, promptly execute and deliver to the Company
all such assignments, certificates and instruments, and shall promptly perform
such other acts, as the Company may from time to time in its discretion deem
necessary or desirable to evidence, establish, maintain, perfect, enforce or
defend the Company's rights in Confidential Information and Employee
Developments.

    (d)  COMPLIANCE WITH CODE OF CONDUCT.  During the Term, Employee shall
adhere to the policies and standards of professionalism set forth in the
Company's Code of Conduct as it may exist from time to time.

    (e)  REMEDIES FOR BREACH.  Employee expressly agrees and understands that
the remedy at law for any breach by Employee of this Section 2 will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms. Accordingly, it is acknowledged that upon
Employee's violation of any provision of this Section 2 the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation. Nothing in this Section 2 shall be deemed to limit the Company's
remedies at law or in equity for any breach by Employee of any of the provisions
of this Section 2, which may be pursued by or available to the Company.

    (f)  SURVIVAL OF PROVISIONS.  The obligations contained in this Section 2
shall, to the extent provided in this Section 2, survive the termination or
expiration of Employee's employment with the Company and, as applicable, shall
be fully enforceable thereafter in accordance with the terms of this Agreement.
If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

3.  TERMINATION OF PRIOR AGREEMENTS.  This Agreement constitutes the entire
agreement between the parties and terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement, including, without limitation,
the Employment Agreement, dated as of January 13, 1997, between the Company and
Employee; provided, that Employee retains all granted and vested stock options
granted under the January 13, 1997 employment contract, and all accrued
benefits, including, but not limited to, accrued and unused vacation days.
Employee acknowledges and agrees that neither the Company nor anyone acting on
its behalf has made, and is not making, and in executing this Agreement,
Employee has not relied upon, any representations, promises or inducements
except to the extent the same is expressly set forth in this Agreement.

4.  ASSIGNMENT; SUCCESSORS.  This Agreement is personal in its nature and none
of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or

6

--------------------------------------------------------------------------------

obligations hereunder, provided that, in the event of the merger, consolidation,
transfer, or sale of all or substantially all of the assets of the Company with
or to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties, and obligations of the Company hereunder, and all references herein to
the "Company" shall refer to such successor.

5.  WITHHOLDING.  The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Employee hereunder, as
may be required from time to time by applicable law, governmental regulation or
order.

6.  HEADING REFERENCES.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to "this Agreement" or the use of
the term "hereof" shall refer to these Terms and Conditions and the Employment
Agreement attached hereto, taken as a whole.

7.  WAIVER; MODIFICATION.  Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto. Notwithstanding
anything to the contrary herein, neither the assignment of Employee to a
different Reporting Officer due to a reorganization or an internal restructuring
of the Company or its affiliated companies nor a change in the title of the
Reporting Officer shall constitute a modification or a breach of this Agreement.

8.  SEVERABILITY.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

9.  INDEMNIFICATION.  The Company shall indemnify and hold Employee harmless for
acts and omissions in Employee's capacity as an officer, director or employee of
the Company to the maximum extent permitted under applicable law; provided,
however, that neither the Company, nor any of its subsidiaries or affiliates
shall indemnify Employee for any losses incurred by Employee as a result of acts
described in Section 1 (c) of this Agreement.

7

--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:
Date: December 10, 1998             TICKETMASTER CORPORATION
 
 
 
 
      By:   /s/ [ILLEGIBLE]   

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
      /s/ DANIEL R. GOODMAN   

--------------------------------------------------------------------------------

DANIEL R. GOODMAN

8

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
TERMS AND CONDITIONS
